DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/13/2022 is being entered. Claims 1-20 are pending. Claims 1, 9, 13, 19, and 20 are amended. The amendment overcomes the 35 U.S.C 112(b) rejection to claims 9 and 19. The amendment also overcomes the 35 U.S.C. 102 rejection to claim 20 and the previous 35 U.S.C. 103 rejections to claims 1-19. However, the claims 1-20 stand rejected under 35 U.S.C. 103 after further searching the amendment. Therefore, responsive to this amendment, this action has been made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koshy et al. (U.S. Publication No. 2019/0086212 A1) hereinafter Koshy in view of Sozhan et al. (U.S. Publication No. 2020/0050975 A1) hereinafter Sozhan.

Regarding claim 20, Koshy discloses a computer-implemented method for receiving information about building spaces [see Paragraph 0027 – discusses that the user device is the information handling system (IHS), see Paragraph 0023 – discusses that the IHS includes a processor, and see Paragraph 0032 – discuses a method for determining indoor navigation (see Paragraph 0024 - of a building with spaces)], the method comprising: 
receiving, by a processor in a device, information about one or more wireless beacons located in proximity to the device [see Paragraph 0037 - discusses that user device receives wireless access point device information, and see Paragraph 0041 - discusses using the wireless access point devices to define the indoor space location of the user device]; 
providing, by the processor, the information to a computing system [see Paragraph 0037 - discusses that user device transmits the wireless access point device information and user device positioning information to a navigation system (server system)]; 
providing, by the processor, a request for directions to a space [see Paragraph 0067 - discusses that the navigation system receives a destination location via the user device]; 
receiving, by the processor, information for displaying at least a portion of a route between a location of the device and a location of the space on a map of at least a portion of a floor of a facility housing the space; and causing, by the processor, the at least a portion of the route to be displayed on the map on a screen of the device [see Figure 10 below - depicts a path (route) displayed, and see Paragraph 0067 - discusses that the navigation system (server) provides a display of the path on a user device].

    PNG
    media_image1.png
    496
    471
    media_image1.png
    Greyscale

Figure 10 of Koshy

Koshy further discloses wherein the information includes visual and audio turn-by-turn directions for traversing the route [see Paragraph 0069 - discusses that text and audio information is displayed based on the navigation path].

However, the visual and audio turn-by-turn direction information is not displayed along with map information.

Sozhan wherein information includes visual and audio turn-by-turn directions for traversing a route [see Paragraph 0043 – discusses that turn by turn instructions, audio and visual, along with map information are provided on a mobile device for indoor navigation].

Sozhan that first time users of a building may not know the layout of a building or how to navigate to a building space that is reserved [see Paragraph 0041]

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display and turn-by-turn instructions (audible and visual) of Koshy to include audible and visual turn-by-turn instructions, audible and visual, on a map as taught by Sozhan in order to help navigate users who are unfamiliar with a building layout [Sozhan, see Paragraph 0041].

Claims 1-3, 5-7, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koshy in view of Sozhan further in view of Swieter et al. (U.S. Patent No. 10,970,662) hereinafter Swieter.

Regarding claim 1, Koshy discloses a computer-implemented method for providing information about building spaces [see Paragraph 0027 – discusses that the user device is the information handling system (IHS), see Paragraph 0023 – discusses that the IHS includes a processor, and see Paragraph 0032 – discuses a method for determining indoor navigation (see Paragraph 0024 - of a building with spaces)], the method comprising:

determining, by a computing system, a location of a client device based on a signal received from the client device indicating a proximity of the client device to one or more wireless beacons [see Paragraph 0037 - discusses that user device transmits the wireless access point device and user device positioning information to a navigation system (server system), and see Paragraph 0041 - discusses using the wireless access point device information to define the indoor space location of the user device]; 
receiving, by the computing system, a request from the client device for directions between the client device and a space [see Paragraph 0067 - discusses that the navigation system receives a destination location via the user device]; 
determining, by the computing system, a route between the client device and the space [see Paragraph 0067 - discusses that the navigation system determines a navigation path to the destination location from the user device]; and 
providing, by the computing system, information for displaying at least a portion of the route on a map of at least a portion of a floor of a facility housing the space, such that the at least a portion of the route is displayed on the map on a screen of the client device [see Figure 10 below - depicts a path (route) displayed, and see Paragraph 0067 - discusses that the navigation system provides a display of the path on a user device].


    PNG
    media_image1.png
    496
    471
    media_image1.png
    Greyscale

Figure 10 of Koshy

Koshy further discloses wherein the information includes visual and audio turn-by-turn directions for traversing the route [see Paragraph 0069 - discusses that text and audio information is displayed based on the navigation path].

However, the visual and audio turn-by-turn direction information is not displayed along with map information.

Sozhan wherein information includes visual and audio turn-by-turn directions for traversing a route [see Paragraph 0043 – discusses that turn by turn instructions, audio and visual, along with map information are provided on a mobile device for indoor navigation].

Sozhan that first time users of a building may not know the layout of a building or how to navigate to a building space that is reserved [see Paragraph 0041]

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display and turn-by-turn instructions (audible and visual) of Koshy to include audible and visual turn-by-turn instructions, audible and visual, on a map as taught by Sozhan in order to help navigate users who are unfamiliar with a building layout [Sozhan, see Paragraph 0041].

Koshy also fails to disclose receiving, by a computing system comprising one or more processors, an indication of whether a space is occupied from a sensor within the space.

Swieter discloses receiving, by a computing system comprising one or more processors, an indication of whether a space is occupied from a sensor within the space [see Column 16 lines 53-61 - discusses sensors used to determine an occupancy of a space, and see Column 17 lines 34-43 - discusses that the sensor data for a space is sent to a server (for determining occupancy status)].

Swieter suggests that employees travelling to different facilities are unfamiliar with the facilities and have no way to determine availability of spaces [see Column 2 lines 29-52].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing system of Koshy to include a determination as whether a space is occupied using a sensor as taught by Swieter in order to help determine whether a space is available for use for users with unfamiliarity with facilities [Swieter, see Column 2 lines 29-52].

Regarding claim 2, Koshy, Sozhan, and Swieter disclose the invention with respect to claim 1. Koshy further discloses wherein the information for displaying the at least a portion of the route includes information that causes the client device to display the at least a portion of the route as a line between the location of the client device and the space [see Figure 10 below - depicts a path as a line from the current location of the user device 1010 to the destination location 1012].


    PNG
    media_image1.png
    496
    471
    media_image1.png
    Greyscale

Figure 10 of Koshy

Regarding claim 3, Koshy, Sozhan, and Swieter disclose the invention with respect to claim 2. Koshy further discloses wherein the location of the client device is a first location, and the signal is a first signal [see Figure 6A below - depicts a first signal that is a composition of the wireless access points (202b, 202d, 202e)/user device that is transmitted to the navigation system], further comprising:

    PNG
    media_image2.png
    397
    674
    media_image2.png
    Greyscale

Figure 6A of Koshy

determining, by the computing system, a second location of the client device based on a second signal received from the client device indicating a proximity of the client device to one or more additional wireless beacons [see Figure 6B below - depicts a second signal that is a composition of an additional wireless access point (202b, 202d, 202e, and 202a) when there is movement of the user device (see Paragraph 0043)]; and

    PNG
    media_image3.png
    427
    720
    media_image3.png
    Greyscale

Figure 6B of Koshy

providing, by the computing system, information for displaying an updated position of the client device and an updated route based on the second location [see Paragraph 0068 - discusses that the map updates the location of the user device as the user device moves along the navigation path].

Regarding claim 5, Koshy, Sozhan, and Swieter disclose the invention with respect to claim 1. Swieter further discloses:
receiving, by the computing system, indications of whether a plurality of spaces are occupied from sensors located within the spaces [see Column 16 lines 53-61 - discusses the sensors used to determine an occupancy of a space, and see Column 17 lines 34-43 - discusses that the sensor data for a space is sent to a server (for determining occupancy status)]; and
providing, by the computing system, information for displaying representations of the spaces on the map on the screen of the client device [see Column 26 lines 18-34 - discusses that a server generates a map of spaces as a function of their status, occupied spaces are shaded red and available spaces are shaded green], and
for displaying the representations of each of the spaces in a color based on the occupancy of the space [see Figure 21 below - depicts a display of spaces and the occupancy status of each space based on color].


    PNG
    media_image4.png
    655
    335
    media_image4.png
    Greyscale

Figure 21 of Swieter

Swieter suggests that employees travelling to different facilities are unfamiliar with the facilities and have no way to determine availability of spaces [see Column 2 lines 29-52] and that by coloring spaces visually distinguishing spaces statuses [see Column 41 lines 46-53].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing system of Koshy to include a determination as whether a space is occupied using a sensor and display that status of the space with a color as taught by Swieter in order to help determine whether a space is available for use for users with unfamiliarity with facilities [Swieter, see Column 2 lines 29-52] and to visually distinguish spaces statuses [Swieter, see Column 41 lines 46-53].

Regarding claim 6, Koshy, Sozhan, and Swieter disclose the invention with respect to claim 5. Swieter further discloses:
receiving, by the computing system, a request to filter the spaces based on a type of activity [see Figure 47 below - depicts a filter (1012) for finding a room for an activity (private phone booth, meeting room with video)];
identifying, by the computing system, one or more of the spaces as suitable for the type of activity [see Figure 47 below - depicts spaces consistent with filter type for the activity  (1024, 1026, 1028,..)]; and

    PNG
    media_image5.png
    704
    422
    media_image5.png
    Greyscale

Figure 47 of Swieter

providing, by the computing system, information for displaying the colors for only the one or more spaces identified as suitable for the type of activity [see Column 41 lines 46-53 - discusses that the spaces that are available/occupied for the activity are colored].

Swieter suggests that by presenting space options based on general types (activity) expedites use of search capabilities [see Column 41 lines 9-10] and that by coloring spaces visually distinguishing spaces statuses [see Column 41 lines 46-53].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing system of Koshy to include a request to filter a space based on activity and display that status of the space with a color as taught by Swieter in order to expedite search capabilities when filtering by activity [Swieter, see Column 41 lines 9-10] and to visually distinguish spaces statuses for the activity [Swieter, see Column 41 lines 46-53].

Regarding claim 7, Koshy, Sozhan, and Swieter disclose the invention with respect to claim 5. Swieter further discloses:
receiving, by the computing system, a request to filter the spaces based on a tool [see Figure 47 below - depicts a filter for a tool (phone, video)];
identifying, by the computing system, one or more of the spaces as having the tool [see Figure 47 below - depicts spaces consistent with filter type for the tool  (1024, 1026, 1028,..)]; and

    PNG
    media_image5.png
    704
    422
    media_image5.png
    Greyscale

Figure 47 of Swieter

providing, by the computing system, information for displaying the colors for only the one or more spaces identified as having the tool [see Column 41 lines 46-53 - discusses that the spaces that are available/occupied for the tool are colored].

Swieter suggests that by presenting space options based on a tool (video, phone) expedites use of search capabilities [see Column 41 lines 9-10] and that by coloring spaces visually distinguishing spaces statuses [see Column 41 lines 46-53].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing system of Koshy to include a request to filter a space based on activity and display that status of the space with a color as taught by Swieter in order to expedite search capabilities when filtering by tool [Swieter, see Column 41 lines 9-10] and to visually distinguish spaces statuses for the tool [Swieter, see Column 41 lines 46-53].

Regarding claim 13, Koshy discloses a system for providing information about building spaces, the system comprising:
one or more memory devices storing instructions [see Paragraph 0005 – discusses a memory system with instructions]; and 
one or more processors that, when executing the instructions [see Paragraph 0005 – discusses a processing system that executes the instructions], are configured to: 

determine a location of a client device based on a signal received from a client device indicating a proximity of the client device to one or more wireless beacons [see Paragraph 0037 - discusses that user device transmits the wireless access point device and user device positioning information to a navigation system (server system), and see Paragraph 0041 - discusses using the wireless access point device information to define the indoor space location of the user device]; 
receive a request from the client device for directions between the client device and a space [see Paragraph 0067 - discusses that the navigation system receives a destination location via the user device]; 
determine a route between the client device and the space [see Paragraph 0067 - discusses that the navigation system determines a navigation path to the destination location from the user device]; 
provide information for displaying at least a portion of the route on a map of at least a portion of a floor of a facility housing the space, such that the at least a portion of the route is displayed on the map on a screen of the client device [see Figure 10 below - depicts a path (route) displayed, and see Paragraph 0067 - discusses that the navigation system provides a display of the path on a user device].

    PNG
    media_image1.png
    496
    471
    media_image1.png
    Greyscale

Figure 10 of Koshy

Koshy further discloses wherein the information includes visual and audio turn-by-turn directions for traversing the route [see Paragraph 0069 - discusses that text and audio information is displayed based on the navigation path].

However, the visual and audio turn-by-turn direction information is not displayed along with map information.

Sozhan wherein information includes visual and audio turn-by-turn directions for traversing a route [see Paragraph 0043 – discusses that turn by turn instructions, audio and visual, along with map information are provided on a mobile device for indoor navigation].

Sozhan that first time users of a building may not know the layout of a building or how to navigate to a building space that is reserved [see Paragraph 0041]

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display and turn-by-turn instructions (audible and visual) of Koshy to include audible and visual turn-by-turn instructions, audible and visual, on a map as taught by Sozhan in order to help navigate users who are unfamiliar with a building layout [Sozhan, see Paragraph 0041].

Koshy also fails to disclose a processor configured to receive an indication of whether a space is occupied from a sensor within the space.

Swieter discloses a processor configured to receive an indication of whether a space is occupied from a sensor within the space [see Column 16 lines 53-61 - discusses sensors used to determine an occupancy of a space, and see Column 17 lines 34-43 - discusses that the sensor data for a space is sent to a server (for determining occupancy status)].

Swieter suggests that employees travelling to different facilities are unfamiliar with the facilities and have no way to determine availability of spaces [see Column 2 lines 29-52].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koshy to include a determination as whether a space is occupied using a sensor as taught by Swieter in order to help determine whether a space is available for use for users with unfamiliarity with facilities [Swieter, see Column 2 lines 29-52].

Regarding claim 14, Koshy, Sozhan, and Swieter disclose the invention with respect to claim 13. Koshy further discloses wherein the information for displaying the at least a portion of the route includes information that causes the client device to display the at least a portion of the route as a line between the location of the client device and the space [see Figure 10 below - depicts a path as a line from the current location of the user device 1010 to the destination location 1012].

    PNG
    media_image1.png
    496
    471
    media_image1.png
    Greyscale

Figure 10 of Koshy

Regarding claim 15, Koshy, Sozhan, and Swieter disclose the invention with respect to claim 13. Koshy further discloses wherein the location of the client device is a first location, and the signal is a first signal [see Figure 6A below - depicts a first signal that is a composition of the wireless access points (202b, 202d, 202e)/user device that is transmitted to the navigation system], the one or more processors being further configured to:

    PNG
    media_image2.png
    397
    674
    media_image2.png
    Greyscale

Figure 6A of Koshy


determine a second location of the client device based on a second signal received from the client device indicating a proximity of the client device to one or more additional wireless beacons [see Figure 6B below - depicts a second signal that is a composition of an additional wireless access point (202b, 202d, 202e, and 202a) when there is movement of the user device (see Paragraph 0043)]; and

    PNG
    media_image3.png
    427
    720
    media_image3.png
    Greyscale

Figure 6B of Koshy

provide information for displaying the updated position of the client device and an updated route based on the second location [see Paragraph 0068 - discusses that the map updates the location of the user device as the user device moves along the navigation path].

Regarding claim 17, Koshy, Sozhan, and Swieter disclose the invention with respect to claim 13. Swieter further discloses:
receive indications of whether a plurality of spaces are occupied from sensors located within the spaces [see Column 16 lines 53-61 - discusses the sensors used to determine an occupancy of a space, and see Column 17 lines 34-43 - discusses that the sensor data for a space is sent to a server (for determining occupancy status)]; and 
provide information for displaying representations of the spaces on the map on the screen of the client device [see Column 26 lines 18-34 - discusses that a server generates a map of spaces as a function of their status, occupied spaces are shaded red and available spaces are shaded green], and 
for displaying the representations of each of the spaces in a color based on the occupancy of the space [see Figure 21 below - depicts a display of spaces and the occupancy status of each space based on color].

    PNG
    media_image4.png
    655
    335
    media_image4.png
    Greyscale

Figure 21 of Swieter

Swieter suggests that employees travelling to different facilities are unfamiliar with the facilities and have no way to determine availability of spaces [see Column 2 lines 29-52] and that by coloring spaces visually distinguishing spaces statuses [see Column 41 lines 46-53].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing system of Koshy to include a determination as whether a space is occupied using a sensor and display that status of the space with a color as taught by Swieter in order to help determine whether a space is available for use for users with unfamiliarity with facilities [Swieter, see Column 2 lines 29-52] and to visually distinguish spaces statuses [Swieter, see Column 41 lines 46-53].

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koshy in view of Sozhan in view of Swieter further in view of Vaidyanathaswami et al. (U.S. Patent No. 10,473,468 B1) hereinafter Vaidyanathaswami.

Regarding claim 4, Koshy, Sozhan, and Swieter disclose the invention with respect to claim 3.
However, the combination of Koshy, Sozhan, and Swieter fails to disclose: 
providing, by the computing system, information that causes the screen of the client device to display instructions to turn right or turn left after moving a certain distance.

Vaidyanathaswami discloses providing, by a computing system, information that causes a screen of a client device to display instructions to turn right or turn left after moving a certain distance [see Column 3 lines 3-7 – discusses turn by turn directions (after moving ten meters take a right), and see Figure 1B below – depicts the directions on a map].

    PNG
    media_image6.png
    357
    633
    media_image6.png
    Greyscale


Figure 1B of Vaidyanathaswami
	
	Listing navigation instructions as taught by Vaidyanathaswami helps a user when navigating a map to avoid getting lost because navigation in an office to an open space (room) requires approximation with turns. Taking a turn to early could result in walking into an office that is not available. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the map as taught by Koshy to include turn by turn directions as taught by Vaidyanathaswami in order to approximately direct a user to an office space without getting lost and wandering into the incorrect/wrong room.


Regarding claim 16, Koshy, Sozhan, and Swieter disclose the invention with respect to claim 13.
However, the combination of However, the combination of Koshy, Sozhan, and Swieter fails to disclose: 
provide information that causes the screen of the client device to display instructions to turn right or turn left after moving a certain distance.

Vaidyanathaswami discloses a processor configured to provide information that causes the screen of the client device to display instructions to turn right or turn left after moving a certain distance [see Column 3 lines 3-7 – discusses turn by turn directions (after moving ten meters take a right), and see Figure 1B below – depicts the directions on a map].


    PNG
    media_image6.png
    357
    633
    media_image6.png
    Greyscale


Figure 1B of Vaidyanathaswami
	
	Listing navigation instructions as taught by Vaidyanathaswami helps a user when navigating a map to avoid getting lost because navigation in an office to an open space (room) requires approximation with turns. Taking a turn to early could result in walking into an office that is not available. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the map as taught by Koshy to include turn by turn directions as taught by Vaidyanathaswami in order to approximately direct a user to an office space without getting lost and wandering into the incorrect/wrong room.

Claims 8-9, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koshy in view of Sozhan in view of Swieter further in view of Kolegraff et al. (U.S. Publication No. 2017/0372411 A1) hereinafter Kolegraff.

Regarding claim 8, Koshy, Sozhan, and Swieter disclose the invention with respect to claim 1. 
However, the combination of Koshy, Sozhan, and Swieter fails to disclose:
identifying, by the computing system, a user associated with the client device; 
identifying, by the computing system, one or more preferences associated with the user; and 
providing, by the computing system, information for configuring the space according to the one or more preferences.

Kolegraff discloses:
identifying, by a computing system, a user associated with a client device [see Paragraph 0089 - discusses a database with user preferences]; 
identifying, by the computing system, one or more preferences associated with the user [see Paragraph 0089 – discusses the preferences include food and drink preferences, environmental preferences (temperature, lighting), and equipment configuration preferences]; and 
providing, by the computing system, information for configuring a space according to the one or more preferences [see Paragraph 0098 - discusses that when a user arrives at an office the recommendation engine (see Paragraph 0085 - on a server) changes one or more environmental settings or states of the office based on the user preferences].

Kolegraff suggests that user loyalty increases when efficiency in a service increases, and effortless transactions for a user cause a user to more likely engage in the service [see Paragraph 0004].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing system of Koshy to include configuring spaces based on preference for a user as taught by Kolegraff in order to increase user loyalty (due to increase in efficiency of a service) [Kolegraff, see Paragraph 0004].

Regarding claim 9, Koshy, Sozhan, Swieter, and Kolegraff disclose the invention with respect to claim 8. Kolegraff further discloses:
wherein the one or more preferences includes a preference associated with an environmental aspect, the environmental aspect being one of a temperature, humidity level, or brightness [see Paragraph 0098 - discusses the environmental aspect, the environmental aspect being a temperature and brightness, and see Paragraph 0045 - discusses humidity].

Kolegraff suggests that user loyalty increases when efficiency in a service increases, and effortless transactions for a user cause a user to more likely engage in the service [see Paragraph 0004].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing system of Koshy to include configuring spaces based on environmental preference for a user as taught by Kolegraff in order to increase user loyalty (due to increase in efficiency of a service) [Kolegraff, see Paragraph 0004].

Regarding claim 11, Koshy, Sozhan, Swieter, and Kolegraff disclose the invention with respect to claim 8. Kolegraff further discloses:
wherein the one or more preferences includes a preference associated with a catering aspect [see Paragraph 0089 - discusses a database with user preferences for food or drink preferences], and 
the information for configuring the space including an instruction to a device associated with an employee or vendor to deliver food or beverage to the space in accordance with the catering aspect [see Paragraph 0045 - discusses initiating an order for delivery according to customers preferences, and see Paragraph 0043 - discusses scheduling an order of drink or food for delivery to an office based on user preferences – in order to initiate a delivery, another device associated with the delivery food service would be notified].

Kolegraff suggests that user loyalty increases when efficiency in a service increases, and effortless transactions for a user cause a user to more likely engage in the service [see Paragraph 0004].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing system of Koshy to include configuring spaces based on a catering aspect for a user as taught by Kolegraff in order to increase user loyalty (due to increase in efficiency of a service) [Kolegraff, see Paragraph 0004].

Regarding claim 12, Koshy, Sozhan, Swieter, and Kolegraff disclose the invention with respect to claim 8. Kolegraff further discloses:
wherein the one or more preferences are updated over time using a machine learning algorithm based on selections made by the user [see Paragraph 0072 - discusses that the recommendation engine (where the preference database inputs information)  uses machine learning algorithms].

Kolegraff suggests that user loyalty increases when efficiency in a service increases, and effortless transactions for a user cause a user to more likely engage in the service [see Paragraph 0004].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing system of Koshy to include machine learning as taught by Kolegraff in order to increase user loyalty (due to increase in efficiency of a service) [Kolegraff, see Paragraph 0004].

Regarding claim 18, Koshy, Sozhan, and Swieter disclose the invention with respect to claim 13. 
However, the combination of Koshy, Sozhan, and Swieter fails to disclose:
identify a user associated with the client device;
identify one or more preferences associated with the user; and 
provide information for configuring the space according to the one or more preferences.

Kolegraff discloses:
identify a user associated with a client device [see Paragraph 0089 - discusses a database with user preferences];
identify one or more preferences associated with the user [see Paragraph 0089 – discusses the preferences include food and drink preferences, environmental preferences (temperature, lighting), and equipment configuration preferences]; and 
provide information for configuring a space according to the one or more preferences [see Paragraph 0098 - discusses that when a user arrives at an office the recommendation engine (see Paragraph 0085 - on a  server) changes one or more environmental settings or states of the office based on the user preferences].

Kolegraff suggests that user loyalty increases when efficiency in a service increases, and effortless transactions for a user cause a user to more likely engage in the service [see Paragraph 0004].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing system of Koshy to include configuring spaces based on preference for a user as taught by Kolegraff in order to increase user loyalty (due to increase in efficiency of a service) [Kolegraff, see Paragraph 0004].

Regarding claim 19, Koshy, Sozhan, Swieter, and Kolegraff disclose the invention with respect to claim 18. Kolegraff further discloses:
the one or more preferences including a preference associated with an environmental aspect, the environmental aspect being one of a temperature, humidity level, or brightness.

Kolegraff suggests that user loyalty increases when efficiency in a service increases, and effortless transactions for a user cause a user to more likely engage in the service [see Paragraph 0004].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing system of Koshy to include configuring spaces based on environmental preference for a user as taught by Kolegraff in order to increase user loyalty (due to increase in efficiency of a service) [Kolegraff, see Paragraph 0004].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koshy in view of Sozhan in view of Swieter in view of Kolegraff further in view of Kalinoski et al. (U.S. Publication No. 2005/0197877 A1) hereinafter Kalinoski.

Regarding claim 10, Koshy, Sozhan, Swieter, and Kolegraff disclose the invention with respect to claim 8. Kolegraff further discloses:
wherein the one or more preferences includes a preference associated with a tool, the tool being one of a phone, audiovisual equipment, projector, or computing device [see Paragraph 0045 - discusses configuring equipment to a customer’s preference, see Paragraphs 0054-0055 - discusses types of equipment being, printers, scanners, phones that is distributed, allocated, assigned, and scheduled to a working space].

Kolegraff suggests that user loyalty increases when efficiency in a service increases, and effortless transactions for a user cause a user to more likely engage in the service [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing system of Koshy to include configuring spaces based on equipment preference for a user as taught by Kolegraff in order to increase user loyalty (due to increase in efficiency of a service) [Kolegraff, see Paragraph 0004].

However, Kolegraff fails to disclose the information for configuring the space including an instruction to a device associated with an employee or vendor for configuring the space to include the tool.

Kalinoski discloses information for configuring a space including an instruction to a device associated with an employee or vendor for configuring the space to include a tool [see Paragraph 0016 - discusses that a requests is for a projector and IT assistance with projector (through a user interface), the request is sent to an individual such as a network administrator, the resource (projector and IT assistance with projector) is scheduled and the status is monitored until the resource (projector and IT assistance with projector) is completed].

Kalinoski suggests that using communication media to coordinate the exchange of information is inefficient (using people) [see Paragraph 0004] and that there is a need to unify the interface of coordination (through devices) [see Paragraph 0007].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing system of Koshy to include an instruction to a device associated with an employee for configuring the space to include the tool as taught by Kalinoski in order to unify the interface of coordination (through devices) and increase efficiency in work places [Kalinoski, see Paragraphs 0004 and 0007]

Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Publication No. 2012/0158203 A1 – discusses an automation system (server) for a building that utilizes user preferences, when a user comes back to an office, the server detects the user and implements the preferences for the user’s office space. Preferences including temperature, lighting, humidity, turning on devices such as computers, phones, printers.

U.S. Publication No. 2018/0321042 A1 – discusses a mesh network of interactive devices that coordinate routes for users in an office space, the devices determine which rooms are empty, and guides the user to rooms that are empty using a display on the user’s device.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665